Title: Treasury Department Circular to the Governors of the States, 13 November 1793
From: Treasury Department,Hamilton, Alexander
To: Governors of the States



Treasury Department November 13th 1793
Sir

The Commissioners for settling the accounts between the united States and the Individual States having made their final report to the President, dated the 29th of June 1793 I am to announce to Your Excellency, that a Balance of [Seventy five thousand and fifty five Dollars] has been reported by the said Commissioners in favour of the State of [New Hampshire.]
I have the honor to be with respect   Your Excellency’s   most obedient Servant

Alexander HamiltonSecretary of the Treasy
